Case 1:17-md-02800-TWT Document 834 Filed 09/24/19 Page 1 of 2

17 September 2019

William Bonney Recto
16 Oliver Street, Apt. 2 LEBHN CLERK'S OFFICE

Watertown, MA 02472 U.S.D.€. - Ailanta

24
United States District Court for the Northern District of Georgia SEP 2019
75 Ted Turner Dr NW, Suite 2211 JAMES N. HATTEN, Clerk
Atlanta, GA 30303 By: ee ee Deputy Ce

Dear Sir or Madam:

| believe my data was breached because of shoddy security at Equifax and | am owed a
settlement in re: Equifax Inc. Customer Data Security Breach Litigation, Case No.
1:17-md-2800-TWT.

| object to the way the settlement is proceeding; it's not fair nor reasonable. One reason is that
Equifax is creating roadblocks for me to get my settlement. | filed a claim on July 29, 2019
(Claim Number: PRWLYBNDVK). On September 7, | got an inconspicuous email that asked for
verification and additional information (the name of my credit monitoring service). | happened to
notice the email before it went in my spam folder, which is probably where Equifax was hoping tt
would go.

| feel decieved by the way the settlement ts proceeding.

Cordially,

Whhan,

William Bonney
ument 834 Filed 09/24/19 Page 2 of 2

  

Nr. Willlam Bonney
ier SL, ADL 2

8B 46 Olver SUA 9472-4718

S

F-

Oo

Oo

ee)

A

9

Oo

E

~~

ot

a

a

nv

oO

O

   

 
 

aye at

 

 

te te

    

na)
FOR
W

EU ;
SPIE

 

  

a
